                                                      Case 2:17-cv-00143-MMD-VCF Document 85 Filed 06/23/20 Page 1 of 3



                                                  1   Kelly H. Dove, Esq.
                                                      Nevada Bar No. 10569
                                                  2
                                                      Wayne Klomp, Esq.
                                                  3   Nevada Bar No. 10109
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6
                                                      Email: kdove@swlaw.com
                                                  7          wklomp@swlaw.com

                                                  8   Attorneys for Plaintiffs US Bank National
                                                      Association and Wells F
                                                  9
                                                                                 UNITED STATES DISTRICT COURT
                                                 10
                                                                                          DISTRICT OF NEVADA
                                                 11

                                                 12
                                                      US BANK NATIONAL ASSOCIATION, AS
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   TRUSTEE, SUCCESSOR IN INTEREST TO                Case No. 2:17-cv-00143-MMD-VCF
                  Reno, Nevada 89501




                                                      WACHOVIA BANK, NATIONAL
                     LAW OFFICES

                      775-785-5440




                                                 14   ASSOCIATION AS TRUSTEE FOR WELLS
                          L.L.P.




                                                      FARGO ASSET SECURITIES
                                                 15   CORPORATION, MORTGAGE PASS-                      STIPULATION AND ORDER
                                                      THROUGH CERTIFICATES, SERIES 2005-               EXTENDING TIME FOR PLAINTIFFS
                                                 16   AR2 AT 4801 FREDERICA STREET,                    TO RESPOND TO VILLA VECCHIO
                                                      OWENSBORO, KY 42301, a national                  CT. TRUST’S MOTION TO VACATE
                                                 17   association; WELLS FARGO BANK, N.A., a           OR MODIFY JUDGMENT
                                                      national association;
                                                 18                                                    (SECOND REQUEST)
                                                                           Plaintiffs,
                                                 19
                                                      vs.
                                                 20
                                                      VILLA VECCHIO CT. TRUST, a Nevada
                                                 21   trust; ABSOLUTE COLLECTION
                                                      SERVICES, LLC, a Nevada limited-liability
                                                 22   company; THE FOOTHILLS AT SOUTHERN
                                                      HIGHLANDS HOMEOWNERS
                                                 23   ASSOCIATION, a Nevada non-profit
                                                      corporation;
                                                 24
                                                                           Defendants.
                                                 25

                                                 26          Plaintiffs US Bank National Association, as Trustee, Successor in Interest to Wachovia
                                                 27   Bank, National Association as Trustee for Wells Fargo Asset Securities Corporation, Mortgage
                                                 28   Pass-Through Certificates, Series 2005-AR2 at 4801 Frederica Street, Owensboro, KY 42301 and
                                                      Case 2:17-cv-00143-MMD-VCF Document 85 Filed 06/23/20 Page 2 of 3



                                                  1   Wells Fargo Bank, N.A. (jointly “Plaintiffs”), and Defendant Villa Vecchio Ct. Trust (“Villa
                                                  2   Vecchio” and together with Plaintiffs, the “Parties”), through their counsel hereby respectfully
                                                  3   request the Court enter an order, pursuant to Local Rules IA 6-1 and 7-1, extending the time for
                                                  4   Plaintiffs to respond to Villa Vecchio’s Motion to Vacate or Modify Judgment (“Motion to
                                                  5   Vacate,” ECF No. 80) filed on June 2, 2020. The Response is currently due on June 23, 2020.
                                                  6   The Parties request that the time be extended to July 7, 2020. Villa Vecchio’s reply brief will be
                                                  7   due July 14, 2020.
                                                  8            This is the Parties’ second request for an extension of time on the response to the Motion
                                                  9   to Vacate and is made in good faith and not for any deleterious purpose nor to delay these
                                                 10   proceedings. Rather the Parties entered into this stipulation at the Plaintiffs’ request to provide
                                                 11   additional time for briefing the response. The second request was necessitated by both the client
                                                 12   and an involved attorney’s time out of the office, and to allow sufficient time for review.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   DATED this 19th day of June, 2020.                DATED this 19th day of June, 2020.
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                                                      LAW OFFICES OF                                    SNELL & WILMER L.L.P.
                          L.L.P.




                                                 15   MICHAEL F. BOHN, ESQ. LTD.
                                                                                                        By:      /s/ Kelly H. Dove
                                                 16   By:       /s/ Adam R. Trippiedi                         Kelly H. Dove, Esq. (NV Bar 10569)
                                                            Michael F. Bohn, Esq. (NV Bar 1641)               3883 Howard Hughes Pkwy., Suite 1100
                                                 17         Adam R. Trippiedi, Esq. (NV Bar 12294)            Las Vegas, Nevada 89169
                                                 18         2260 Corporate Circle, Suite 480                  Wayne Klomp, Esq. (NV Bar 10109)
                                                            Henderson, Nevada 89074                           50 West Liberty Street, Suite 510
                                                 19         Attorneys for Villa Vecchio Ct. Trust             Reno, Nevada 89501
                                                                                                              Attorneys for US Bank and Wells Fargo
                                                 20

                                                 21

                                                 22

                                                 23   IT IS SO ORDERED.

                                                 24
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                 25

                                                 26                                                        DATED:      June 23, 2020

                                                 27

                                                 28

                                                                                                     -2-
                                                      Case 2:17-cv-00143-MMD-VCF Document 85
                                                                                          84 Filed 06/23/20
                                                                                                   06/19/20 Page 3 of 3



                                                  1                                      CERTIFICATE OF SERVICE
                                                  2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                  3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                  4   true and correct copy of the foregoing STIPULATION AND ORDER EXTENDING TIME

                                                  5   FOR PLAINTIFFS TO RESPOND TO VILLA VECCHIO CT. TRUST’S MOTION TO

                                                  6   VACATE OR MODIFY JUDGMENT on all parties appearing herein by the method

                                                  7   indicated:

                                                  8                          U.S. Mail
                                                  9                          U.S. Certified Mail
                                                 10                          Electronic Mail (E-mail)
                                                 11                          Overnight Mail
                                                 12                          Federal Express
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                          Hand Delivery
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14          X               Electronic Filing
                          L.L.P.




                                                 15

                                                 16          DATED: June 19, 2020.

                                                 17                                                   /s/ Maricris Williams
                                                                                                    An Employee of Snell & Wilmer L.L.P.
                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -3-
